DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending as filed on 09/26/2021.

Information Disclosure Statement
The information disclosure statement submitted 09/26/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 may be interpreted as a composition with recitation of intended uses or as a method of use of a composition. Claim 1 recites 
(COVID -19) treatment is to use a product in the form of Semen Nigella Sativa Oil (oil from Habbatus sauda seed or black cumin seed) which is consumed orally in effective levels as an ingredient with a composition in each consumption comprising. . .oil content of black cumin seeds. . .of about 450 mg, by weight,. . .Sodium Ethylparaben is composed of about 0.87 mg and Sodium Propylparaben is composed of about 0.435 mg, by weight, and repeats consuming it every day, three times a day, and continue the treatment until recovered from COVID-19 where consuming it increases the CT Value of the. . .(RT-PCR) swab test results. . .

The “COVID-19 treatment” may be interpreted as a composition, for example, a COVID-19 treatment comprising about 450 mg by weight black cumin seed oil, about 0.87 mg Sodium Ethylparaben, and about 0.435 mg by weight Sodium Propylparaben, wherein the recited use and RT-PCR effect may be interpreted as an intended use/desired effect, neither of which structurally limits the claimed composition, which could be considered complete even in the absence of the intended use/desired effect. Alternatively, the “COVID-19 treatment” may be interpreted to indicate a therapeutic regimen requiring the active steps of administration of a composition comprising about 450 mg by weight black cumin seed oil, about 0.87 mg Sodium Ethylparaben, and about 0.435 mg by weight Sodium Propylparaben. The claim is indefinite, because there are at least two reasonable interpretations, leaving unclear which statutory class of invention is intended.
	Claim 1 recites, “Sodium Ethylparaben is composed of about 0.87 mg,” however, no unit of measurement is given, leaving indefinite the claimed range of Sodium Ethylparaben. Contrast, for example, “Sodium Propylparaben is composed of about 0.435 mg, by weight.”  
	Claim 1 recites, “where consuming it increases the CT Value of the reverse transcription-polymerase chain reaction (RT-PCR) swab test results from the previous CT value<40.” However, the claim makes no original reference to “a swab test result” or “swab test results,” therefore, claim 1 lacks antecedent basis when reciting “the. . .swab test results,” rendering the claim indefinite. In addition, since the claim includes no steps of administering a swab test to a subject with COVID-19, it becomes unclear as to which swab test results the claim intends to include. 
Claim 1 recites, “in the blood which results in increased immunity that acts during asymptomatic and symptoms are not severe and produces. . .” The term “asymptomatic” does not modify any word, thus, the asymptomatic could be describing patients, for example, or periods of time.  

Rejection
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Maideen, N., Journal of Pharmacopuncture, 23:62 (2020); (2) Bouchentouf S, et al., “Identification of Compounds from Nigella Sativa as New Potential Inhibitors of 2019 Novel Coronasvirus (Covid-19): Molecular Docking Study. ChemRxiv. Cambridge: Cambridge Open Engage (2020); (3) Ashraf, et al., “Honey and Nigella sativa against COVID-19 in Pakistan (HNS-COVID-PK): A multi-center placebo-controlled randomized clinical trial,” medRxiv (The Preprint Server For Health Sciences), doi: https://doi.org/10.1101/2020.10.30.20217364 (2020). 
Claim 1 is interpreted as a method of treating COVID-19 by administering a composition comprising about 450 mg by weight black cumin seed oil, about 0.87 mg Sodium Ethylparaben, and about 0.435 mg by weight Sodium Propylparaben. 
	Nigella sativa was recognized at the time of filing as potentially useful in treating COVID-19. For example, Maideen suggests that the demonstrated properties of N. sativa as an antiviral, antioxidant, anti-inflammatory, immunomodulatory, and bronchodilatory indicate its potential use in treating COVID-19. (Abstract; p. 068, Conclusion). In addition, Bouchentouf identifies bioactive compounds from Nigella sativa as potential therapeutic treatment for acting on the main protease of COVID-19. (Abstract; p. 10, Conclusion). Finally, Ashraf goes beyond the mere suggestion to use N. sativa against COVID-19 and provides a proof-of-concept demonstration that administration of 80 mg/kg/day of N. sativa seeds in capsules with honey results in significantly improved symptoms, viral clearance, and mortality in COVID-19 patients and represents an affordable OTC therapy which can be used alone or in combination with other treatments against COVID-19. 
	Ashraf does not teach a composition comprising about 450 mg by weight black cumin seed oil, about 0.87 mg Sodium Ethylparaben, and about 0.435 mg by weight Sodium Propylparaben as claimed. However, the demonstration that N. sativa seeds effectively treat COVID-19 renders obvious the claimed use of an oil extract of those seeds for the same purpose, because the N. sativa seeds were already known to have bioactivity against COVID-19 before Applicant filed the present claim. The concentration of N. sativa seeds within the Ashraf composition differs from the present claim. However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Ashraf composition does not include preservatives as claimed. However, it is obvious to include preservatives with a nature-based product such as N. sativa seed oil, in order to prolong shelf life and prevent degradation of the bioactive compounds. The skilled artisan would recognize that the combination of N. sativa seed oil and preservatives result in preserving the natural N. sativa seed oil. All claimed elements were known in the prior art, and the skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields no more than predictable results. Accordingly, claim 1 is obvious over the scope and contents of the cited references. 

Conclusion
Claim 1 is pending.
Claim 1 is rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655